                 Case 3:21-cv-00648-JR              Document 1   Filed 04/28/21   Page 1 of 8




Lloyd Bernstein, OSB #002030
E-mail: Lloyd.bernstein@bullivant.com
Richard Williams, OSB #144638
E-mail: Richard.williams@bullivant.com
BULLIVANT HOUSER BAILEY PC
One SW Columbia Street, Suite 800
Portland, Oregon 97204-4022
Telephone: 503.228.6351
Facsimile: 503.295.0915
Attorneys for Plaintiff The Cincinnati Insurance
Company



                                     UNITED STATES DISTRICT COURT

                                            DISTRICT OF OREGON

                                             PORTLAND DIVISION


THE CINCINNATI INSURANCE                                                          Civil No.: __________
COMPANY, an Ohio Company,

                                       Plaintiff,           COMPLAINT FOR DECLARATORY
                                                            JUDGMENT
            v.

GOOD GEORGE LLC, an Oregon limited                          DEMAND FOR JURY TRIAL
liability company and MISSISSIPPI
PRODUCTIONS, INC., an Oregon
corporation,

                                       Defendants.


            Plaintiff The Cincinnati Insurance Company (“Cincinnati”) alleges as follows:

                                         I. OVERVIEW OF ACTION

            1.           This insurance coverage lawsuit seeks a determination by the Court of

Cincinnati’s obligations under a policy of insurance issued to Good George, LLC and

Mississippi Productions, Inc. (collectively the “Insureds”). In October 2020, the Insureds’
 Bullivant|Houser|Bailey PC
                                                    COMPLAINT FOR DECLARATORY JUDGMENT
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                      Page 1
 Telephone: 503.228.6351
                 Case 3:21-cv-00648-JR          Document 1      Filed 04/28/21    Page 2 of 8




sought coverage for busines income losses arising from the prevalence of wildfire smoke and

poor air quality on its premises and the Portland area generally. However, the wildfires and

related smoke did not cause any direct physical damage or loss to the Insureds’ property,

which is a predicate for business interruption coverage under the insurance policy.

Accordingly, Cincinnati seeks a declaration from this Court that the Insureds’ business

income claims are not covered under the Policy.

                                                  II. PARTIES

            2.           Plaintiff Cincinnati is a company incorporated under the laws of Ohio and has

its principal place of business in Fairfield, Ohio.

            3.           Defendant Good George LLC (“Good George”) is a company organized under

the laws of Oregon with its principal place of business in Portland, Oregon. On information

and belief, Good George has two members: Jim Brunberg, a resident of the State of

Washington; and Kevin Cradock, a resident of the State of Oregon.

            4.           Defendant Mississippi Productions, Inc. (“Mississippi Productions”) is a

company incorporated under the laws of Oregon, with its principal place of business in

Portland, Oregon.

                                      III. JURISDICTION AND VENUE

            5.           There is complete diversity between the parties and the Court has jurisdiction

pursuant to 28 U.S.C. § 1332 (Diversity of Citizenship) and 28 U.S.C. § 2201 (Declaratory

Judgment).

            6.           This matter concerns disputed indemnity obligations under an insurance policy

issued by Cincinnati to the Insureds. On information and belief, the Insureds’ claimed losses

are approximately $75,000. Additionally, on information and belief, the Insureds have also
 Bullivant|Houser|Bailey PC
                                                COMPLAINT FOR DECLARATORY JUDGMENT
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                  Page 2
 Telephone: 503.228.6351
                 Case 3:21-cv-00648-JR           Document 1      Filed 04/28/21    Page 3 of 8




incurred attorney fees in excess of $15,000. Under ORS 742.061, the Insureds stand to

recover for such attorney fees if they recover any amount for the claimed losses.

Accordingly, this dispute is ripe for adjudication and the value of this contractual dispute

exceeds $75,000, exclusive of costs and interest.

            7.           Venue in the District of Oregon, Portland Division, is proper under 28 U.S.C.

§ 1391 and Local Rule 3-2(b) because the events giving rise to the claim occurred in

Multnomah County, Oregon.

                                                   IV. FACTS

A.          Factual background of the insurance claim

            8.           Beginning on September 9, 2020, the Portland metro area suffered from poor

air quality as a result of nearby wildfires. The Insureds contend they closed their restaurants

from September 9, 2020 through September 17, 2020 as a result of the wildfire smoke and

generally poor air quality in the Portland metro area.

            9.           As a result of the closure, the Insureds claim to have incurred lost business

income in an amount totaling approximately $75,000.

            10.          The Insureds sought coverage for such losses under their property insurance

policy with Cincinnati. Upon receiving notice of the asserted loss, Cincinnati opened a claim

file and assigned it Claim No. 3633223 (the “Claim”).

            11.          Cincinnati investigated the Claim and concluded that there was no “accidental

physical loss or accidental physical damage” to insured property caused by the presence of

poor air quality and/or wildfire smoke. As a result, Cincinnati denied the Claim.

///

///
 Bullivant|Houser|Bailey PC
                                                 COMPLAINT FOR DECLARATORY JUDGMENT
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                   Page 3
 Telephone: 503.228.6351
                    Case 3:21-cv-00648-JR                Document 1    Filed 04/28/21   Page 4 of 8




B.             The Insurance Policy

               12.          The Cincinnati Insurance Company issued Policy No. EPP 031 83 98 to the

Insureds with effective dates of April 9, 2018 to April 9, 2021 (the “Policy”).1 With respect

to Building and Personal Property Coverage, the Policy provides in relevant part:

                            SECTION A. COVERAGE

                            We will pay for direct "loss" to Covered Property at the
                            "premises" caused by or resulting from any Covered Cause
                            of Loss.2

The Policy defines the term “loss” as “accidental physical loss or accidental physical

damage.”3 The Policy further provides an itemized list of specific “Covered Property.” Under

the Policy, the term Covered Property does not include the air around or within the covered

premises.4

               13.          The Policy’s Building and Personal Property Coverage Form contains the

following limited coverage for Business Income and Extra Expense:

                            b.          Business Income and Extra Expense

                                        SECTION C. DEDUCTIBLE does not apply to this
                                        Coverage Extension.

                                        (1)   Business Income

                                              We will pay for the actual loss of "Business
                                              Income" and "Rental Value" you sustain due to the
                                              necessary "suspension" of your "operations"
                                              during the "period of restoration". The
                                              "suspension" must be caused by direct "loss" to

1
    Ex. A (a true and correct copy of excerpts from the Policy).
2
    Ex. A at p. 2.
3
    Ex. A at p. 8.
4
    Ex. A at pp. 2-3.
    Bullivant|Houser|Bailey PC
                                                         COMPLAINT FOR DECLARATORY JUDGMENT
    One SW Columbia Street, Suite 800
    Portland, Oregon 97204-4022                                                        Page 4
    Telephone: 503.228.6351
                    Case 3:21-cv-00648-JR                    Document 1     Filed 04/28/21    Page 5 of 8




                                             property at a "premises" caused by or resulting
                                             from any Covered Cause of Loss. With respect to
                                             "loss" to personal property in the open or personal
                                             property in a vehicle or portable storage unit, the
                                             "premises" include the area within 1,000 feet of
                                             the building or 1,000 feet of the "premises",
                                             whichever is greater.

                                             With respect to the requirements of the preceding
                                             paragraph, if you are a tenant and occupy only
                                             part of the site at which the "premises" are located,
                                             for the purpose of this Coverage Extension only,
                                             your "premises" is the portion of the building that
                                             you rent, lease or occupy, including:

                                             (a)      Any area within the building or on the site at
                                                      which the "premises" are located if that area
                                                      services or is used to gain access to the
                                                      "premises"; and

                                             (b) Your personal property in the open (or in a
                                                 vehicle or portable storage unit) within 1,000
                                                 feet of the building or 1,000 feet of the
                                                 "premises", whichever is greater.

                                             * * *5

               14.          The Business Income (And Extra Expense) Coverage Form similarly provides

in relevant part:

                            SECTION A. COVERAGE

                            ***

                            1.          Business Income

                                        a.   We will pay for the actual loss of "Business
                                             Income" you sustain due to the necessary
                                             "suspension" of your "operations" during the
                                             "period of restoration". The "suspension" must be
                                             caused by direct "loss" to property at "premises"
                                             which are described in the Declarations and for
                                             which a "Business Income" Limit of Insurance is
                                             shown in the Declarations. The "loss" must be

5
    Ex. A at pp. 6-7.
    Bullivant|Houser|Bailey PC
                                                             COMPLAINT FOR DECLARATORY JUDGMENT
    One SW Columbia Street, Suite 800
    Portland, Oregon 97204-4022                                                            Page 5
    Telephone: 503.228.6351
                    Case 3:21-cv-00648-JR                  Document 1      Filed 04/28/21   Page 6 of 8




                                              caused by or result from a Covered Cause of
                                              Loss. * * *6

               15.          Both Business Income coverages referenced in the preceding paragraphs

provide coverage if, and only if, the suspension of the Insureds’ operations is caused by

direct “accidental physical loss or accidental physical damage” to Covered Property.

               16.          The Insureds’ suspension of their respective restaurant businesses arose from

poor air quality in the Portland metro area, not from any “accidental physical loss or

accidental physical damage” to covered property. As a result, there is no coverage under the

Policy for the Insureds’ claimed losses.

               17.          In addition, the Policy excludes coverage “for ‘loss’ caused by or resulting

from” wear and tear, or smog:

                            b.          Exclusions

                                        ***

                                        (2) We will not pay for "loss" caused by or resulting
                                            from any of the following:

                                              ***

                                              (d) Miscellaneous Causes of Loss

                                                    1)    Wear and tear;

                                                    ***

                                                    3)    Smog;7




6
    Ex. A at p. 11.
7
    Ex. A at pp. 4-5.
    Bullivant|Houser|Bailey PC
                                                           COMPLAINT FOR DECLARATORY JUDGMENT
    One SW Columbia Street, Suite 800
    Portland, Oregon 97204-4022                                                          Page 6
    Telephone: 503.228.6351
                 Case 3:21-cv-00648-JR           Document 1     Filed 04/28/21    Page 7 of 8




            18.          Accordingly, to the extent that the Insureds’ claimed losses were caused by or

resulted from wear and tear (i.e., dirty air filters needing replacement) and/or smog, there is

no coverage for such losses under the Policy.

                               V. NO DUTY TO INDEMNIFY GOOD GEORGE OR
                                MISSISSIPPI STUDIOS FOR BUSINESS INCOME
                                                   LOSSES
                                            (Declaratory Judgment)

            19.          Cincinnati incorporates by reference and re-alleges the allegations contained in

paragraphs 1 through 18 above.

            20.          Based on the Policy and for the reasons discussed above, the Policy does not

provide coverage for the Insureds’ Claim arising from losses caused by the presence of

wildfire smoke and poor air quality.

            21.          Accordingly, Cincinnati seeks a judgment from this Court declaring that

Cincinnati has no duty to indemnify the Insureds for any such losses caused by the presence

of wildfire smoke and/or poor air quality, including any Claim for business income coverage

for the period where the Insureds suspended their operations due to such wildfire smoke

and/or poor air quality.

                                          VI. JURY TRIAL DEMAND

            22.          Cincinnati requests a trial by jury.

                                          VII. PRAYER FOR RELIEF

            Cincinnati seeks judgment as follows:

            1.           For a declaration that Cincinnati has no duty to indemnify Good George, LLC

for any of the claimed losses arising from wildfire smoke and/or poor air quality;




 Bullivant|Houser|Bailey PC
                                                 COMPLAINT FOR DECLARATORY JUDGMENT
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                   Page 7
 Telephone: 503.228.6351
                 Case 3:21-cv-00648-JR           Document 1      Filed 04/28/21      Page 8 of 8




            2.           For a declaration that Cincinnati has no duty to indemnify Mississippi

Productions, Inc. for any of the claimed losses arising from wildfire smoke and/or poor air

quality;

            3.           For Cincinnati’s costs and disbursements incurred herein; and

            4.           For such other relief as the court deems just and proper.

            DATED: April 28, 2021


                                                      BULLIVANT HOUSER BAILEY PC



                                                      By s/ Lloyd Bernstein
                                                         Lloyd Bernstein, OSB #002030
                                                         Richard Williams, OSB #144638
                                                         Telephone: 503.228.6351
                                                         Attorneys for Plaintiff The Cincinnati
                                                         Insurance Company
4831-3818-3650.1 03026/00330




 Bullivant|Houser|Bailey PC
                                                 COMPLAINT FOR DECLARATORY JUDGMENT
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                   Page 8
 Telephone: 503.228.6351
